DETAILED ACTION
This is the final Office action and is responsive to the papers filed 01/04/2022.  The amendments filed on 01/04/2022 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1-17, and 19 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 01/04/2022 regarding claim interpretation under 35 U.S.C. 112(f) have been considered.  The claims are no longer being interpreted under 35 U.S.C. 112(f).

Applicant’s amendment and argument filed on 01/04/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not withdrawn.  
In particular, in page 13 of the Applicant’s Argument, the Applicant argues that with respect to Claim 1 “Harda fails to teach or suggest the plurality of autonomous control states including the first control state and the second control state”.  The Examiner respectfully disagrees and asserts that at least paragraph [0063] of Harda teaches a plurality of control states providing some automatic-or semi-automatic drive functions. 
In page 14 of the Applicant’s Argument, the Applicant argues that with respect to Claims 15-17 “Applicant asserts that Pandy fails teach or suggest the elements of claim 1 as amended, nor does the 

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, the Office recommends amending “the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition the from the vehicle control in the second control state to the vehicle control in the first control state” to “the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition [[the]] from the vehicle control in the second control state to the vehicle control in the first control state”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harda et al. (US 20160129908 A1; hereinafter Harda).

Regarding claim 1, Harda discloses:
A vehicle control apparatus (Fig. 1 – control arrangement 1) that can control a vehicle (Fig. 1 – host vehicle 100) on the basis of a plurality of autonomous control states (autonomous or semi-manual driving using automatic or semi-automatic drive functions; [0003], [0061]-[0063]), the apparatus comprising: 
at least one processor circuit (processing unit 12; [0068]) with a memory (memory unit; [0068]) comprising instructions, that when executed by the at least one processor circuit, cause the at least one processor circuit to at least: 
detect a front vehicle (Fig. 1 – preceding vehicle 14) traveling in front of the vehicle (the control arrangement 1 receives from the sensors 5 information of the preceding vehicle 14 in the host vehicle 100 surrounding; Fig. 1; [0061]-[0062], [0064]); and 
control the vehicle on the basis of a travel state of the vehicle (the control arrangement 1 controls the autonomous drive arrangement 3 to drive the host vehicle 100 on basis of information received from sensors 5 arranged in or near a vehicle compartment, chassis, motor, drivetrain and/or wheels; [0061]-[0062], [0064]) or a travel state of the front vehicle (the control arrangement 1 controls 
wherein as vehicle control in the plurality of autonomous control states (control arrangement 1 controls the autonomous drive arrangement 3 to drive the host vehicle 100 in autonomous or semi-manual driving using automatic or semi-automatic drive functions; [0003], [0061]-[0063]), vehicle control is carried out in a first control state (semi-manual driving; [0061]-[0063]), as well as vehicle control in a second control state (autonomous driving; [0061]-[0063]) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state (control arrangement 1 allows for semi-manual driving and autonomous driving, and autonomous driving has a higher level of autonomy than semi-manual driving; [0029]); 
when, during vehicle control in the second control state, a threshold speed (autonomous drive maximum velocity; [0018], [0029]) serving as an upper limit for carrying out vehicle control in the second control state has been reached or exceeded (when, during autonomous driving, the autonomous drive maximum velocity is exceeded; [0018], [0029]), the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition the vehicle control unit carries out control to transition from vehicle control in the second control state to vehicle control in the first control state (when, during autonomous driving, the autonomous drive maximum velocity is exceeded, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0018], [0029]); and 
a first threshold speed (autonomous drive maximum velocity of the host vehicle 100; [0086]) and a second threshold speed are set as threshold speeds, the first threshold speed being for a speed of the vehicle (velocity of the host vehicle 100; [0086]), and the second threshold speed (velocity of a preceding vehicle 14; [0086]) being for the speed of the front vehicle and being faster than the first 

Regarding claim 2, Harda discloses:
wherein when the speed of the vehicle has become greater than or equal to the first threshold speed (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity; [0076], [0029]), or the speed of the front vehicle has become greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least carry out control so as to transition from the vehicle control in the second control state to the vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0076], [0029]).  

Regarding claim 3, Harda discloses:
further comprising: 
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least: 
notify the driver that they are to contribute to vehicle operations reduced under the second control state (informing user enabling of autonomous driving, which indicates a reduced user operation; [0087]), when the speed of the vehicle has become greater than or equal to the first threshold speed (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to 
detect the contribution to the vehicle operations (user interface detects driver’s selection or de-selection via a touch screen; [0087]), 
wherein vehicle control is carried out in the second control state until the driver is detected as contributing to the vehicle operations (the control arrangement 1 enables autonomous driving if the driver does not de-selects, and carries out autonomous driving until the driver de-selects; [0076]).

Regarding claim 4, Harda discloses:
wherein when the driver is detected as contributing to the vehicle operations, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (the control arrangement 1 disables autonomous driving if the driver de-selects and transitions from autonomous driving to semi-manual driving; [0076], [0029]).

Regarding claim 5, Harda discloses:
wherein a third threshold speed (speed limit) is set as a threshold speed for transitioning from the first control state to the second control state (speed limit is a threshold speed that enables the autonomous drive arrangement 3 for switching between autonomous driving and semi-manual driving; [0017]; [0029]), the third threshold speed being slower than the first threshold speed (speed limit may be less than the autonomous drive maximum velocity of the host vehicle 100; [0017]; [0029]); and 
when, during vehicle control in the first control state, the speed of the vehicle or the speed of the front vehicle has become less than the third threshold speed, the instructions, when executed by 

Regarding claim 6, Harda discloses:
further comprising: 
the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least communicate with another vehicle traveling in the periphery of the vehicle (communication unit 9 communicates with surrounding vehicles; [0066]), 
wherein on the basis of detection of the front vehicle and communication with the another vehicle, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least determine whether or not a forward front vehicle group (a queue of preceding vehicles; [0029]) including at least one forward front vehicle traveling in front of the front vehicle is present in the same lane as a lane in which the vehicle is traveling and within a reference inter-vehicle distance from the vehicle (Fig. 1 – preceding vehicle 14 is present in the same lane as the lane host vehicle 100 is traveling on and within a threshold distance ahead of the host vehicle; [0029]).  

Regarding claim 7, Harda discloses:
wherein when, during vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed from the lane in which the vehicle is traveling, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed (queue velocity for preceding vehicle group 14) for comparing 

Regarding claim 8, Harda discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least compare the speed of the forward front vehicle with the speed of the front vehicle and sets the slower of the speeds as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a common velocity for the preceding vehicle group 14, the common velocity may be slower than the speed of a preceding vehicle in the preceding vehicle group 14; Fig. 2c; [0090]-[0091]).  

Regarding claim 9, Harda discloses:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the comparison is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017], [0029]).   

Regarding claim 10, Harda discloses:


Regarding claim 11, Harda discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed obtained from the average of the speed of the forward front vehicle and the speed of the front vehicle as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a traffic flow/average velocity for the preceding vehicle group 14; Fig. 2c; [0090-[0091]).  

Regarding claim 12, Harda discloses:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the average is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017], [0029].  

Regarding claim 13, Harda discloses:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the average is greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0076], [0029]).

Regarding claim 14, Harda discloses:
wherein when, during the vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed the lane in which the vehicle is traveling, if the forward front vehicle group is not present in the lane, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition the from the vehicle control in the second control state to the vehicle control in the first control state (during autonomous driving, when a preceding vehicle is not present within a threshold distance such that the preceding vehicle group is not present and the speed limit exceeds the autonomous driving maximum velocity, the control arrangement 1 transitions the autonomous driving to semi-manual driving; [0029]).

Regarding claim 18, Harda discloses:
A vehicle (Fig. 1 – host vehicle 100) capable of traveling on the basis of control by a vehicle control apparatus (Fig. 1 – control arrangement 1), the vehicle comprising: 


Regarding claim 19, Harda discloses:
A vehicle control method of a vehicle control apparatus (Fig. 1 – control arrangement 1) that can control a vehicle (Fig. 1 – host vehicle 100) on the basis of a plurality of autonomous control states (autonomous or semi-manual driving using automatic or semi-automatic drive functions; [0003], [0061]-[0063]), the method comprising: 
an obtainment step of obtaining, from a periphery monitoring detector (Fig. 1 - sensors 5) capable of detecting a front vehicle  (Fig. 1 – preceding vehicle 14) traveling in front of the vehicle, information of the front vehicle (the control arrangement 1 receives from the sensors 5 information of the preceding vehicle 14 in the host vehicle 100 surrounding; Fig. 1; [0061]-[0062], [0064]); and 
a vehicle control step of controlling the vehicle on the basis of a travel state of the vehicle (the control arrangement 1 controls the autonomous drive arrangement 3 to drive the host vehicle 100 on basis of information received from sensors 5 arranged in or near a vehicle compartment, chassis, motor, drivetrain and/or wheels; [0061]-[0062], [0064]) or a travel state of the front vehicle (the control arrangement 1 controls the autonomous drive arrangement 3 to drive the host vehicle 100 on basis of real time traffic information on one or more preceding vehicles 14; [0061]-[0062], [0068]), 
wherein in the vehicle control step: 
vehicle control in a first control state (semi-manual driving; [0061]-[0063]), as well as vehicle control in a second control state (autonomous driving; [0061]-[0063]) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state (control arrangement 1 allows for semi-manual driving and autonomous driving, and autonomous driving has a higher level of autonomy than semi-manual driving; [0029]), can be carried out as vehicle control in the plurality of autonomous control states 
when, during vehicle control in the second control state, a threshold speed (autonomous drive maximum velocity; [0018], [0029]) serving as an upper limit for carrying out vehicle control in the second control state has been reached or exceeded (when, during autonomous driving, the autonomous drive maximum velocity is exceeded; [0018], [0029]), control to transition from vehicle control in the second control state to vehicle control in the first control state is carried out in the vehicle control step (when, during autonomous driving, the autonomous drive maximum velocity is exceeded, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0018], [0029]); and 
a first threshold speed (autonomous drive maximum velocity of the host vehicle 100; [0086]) and a second threshold speed are set as threshold speeds, the first threshold speed being for a speed of the vehicle (velocity of the host vehicle 100; [0086]), and the second threshold speed being for the speed of the front vehicle (velocity of a preceding vehicle 14; [0086]) and being faster than the first threshold speed (host vehicle 100 follows the preceding vehicle 14 and therefore slower than the preceding vehicle 14; [0086]).

Regarding claim 20, Harda discloses:
A storage medium ([0068] “memory”) in which is stored a program that causes a computer to execute the steps of the vehicle control method according to claim 19 ([0068] “one or more memory units having stored computer executable instructions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harda, and further in view of Pandy (US 20120119894 A1).

Regarding claim 15, Harda does not specifically disclose:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least determine whether the front vehicle is to be used for following travel, carried out in the vehicle control in the second control state, on the basis of a comparison between a vehicle width of the front vehicle or a vehicle width of a forward front vehicle included in the forward front vehicle group and a threshold vehicle width serving as a reference.

However, Pandy discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least determine whether the front vehicle is to be used for following travel, carried out in the vehicle control in the second control state, on the basis of a comparison between a vehicle width of the front vehicle or a vehicle width (forward vehicle size; [0006]) of a forward front vehicle included in the forward front vehicle group and a threshold vehicle width serving as a reference (pre-collected reference radar signature data 66; [0025])(the system determines whether 

Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that considers size of the forward vehicle. Doing so would aid in differentiating forward vehicles of different sizes with different stopping capabilities and preventing collisions (Pandy’s [0002]).

Regarding claim 16, Harda does not specifically disclose:
wherein when a vehicle width of a first forward front vehicle serving as the forward front vehicle included in the forward front vehicle group exceeds an upper limit value of the threshold vehicle width serving as a reference, or is lower than a lower limit value of the threshold vehicle width, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least exclude the first forward front vehicle as a target for following travel carried out in the vehicle control in the second control state.

However, Pandy discloses:
wherein when a vehicle width of a first forward front vehicle serving as the forward front vehicle included in the forward front vehicle group exceeds an upper limit value of the threshold vehicle width serving as a reference, or is lower than a lower limit value of the threshold vehicle width, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least exclude the first forward front vehicle as a target for following travel carried 

Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that classifies the forward vehicles into types, which excludes them from other forward vehicle types having their corresponding following travel and states. Doing so would aid in differentiating forward vehicles of different sizes with different stopping capabilities, controlling the vehicles in their corresponding states to stop in time, and preventing collisions (Pandy’s [0002]).

Regarding claim 17, Harda does not specifically disclose:
wherein when a vehicle width of a second forward front vehicle traveling in front of the first forward front vehicle in the forward front vehicle group is within a range of the threshold vehicle width, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set the second forward front vehicle as a target for following travel.

However, Pandy discloses:


Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that classifies the forward vehicles into types, in which the forward object is used as the following target for following travel. Doing so would aid in differentiating forward vehicles of different sizes with different stopping capabilities, controlling the vehicles in their corresponding states to stop in time, and preventing collisions (Pandy’s [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665